DETAILED ACTION
This office action is in response to the amendment filed on 04/21/2022. Claims 1, 5, 7-9, 16, 18 and 19-20 have been amended, claims 2-4 and 17 are cancelled and claims 21-24 are added. Claims 1, 5-16 and 18-24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021, 03/29/2022 and 04/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The instant invention is related to context coding for matrix based intra prediction.
Prior art:
Lee (US 2021/0306654) 
Wang (US 2021/0344915) 
Zhao (US 10,142,627)
	The closest prior art Lee, paragraph 422 discloses information representing whether matrix-based intra-prediction is applied to a current block may be signaled in a bitstream. In an example, a flag, intra_mip_flag, may be signaled in a bitstream. When a syntax, intra_mip_flag, is 1, it represents that matrix-based intra-prediction is applied. When a syntax, intra_mip_flag, is 0, it represents that matrix-based intra-prediction is not applied.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “wherein the increment value of the context is determined further based on a size of the current video block, wherein in response to a width-height ratio of the current video block being greater than 2, a context with a first predefined increment value is used for coding the at least one bin of the syntax element, wherein in response to a width-height ratio of the current video block being smaller than or equal to 2, a context with a second increment value is used for coding the at least one bin of the syntax element, wherein the second increment value is not identical to the first predefined increment value”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1, 5-16 and 18-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481